Citation Nr: 1434984	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  13-17 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for residuals of a broken left foot injury.

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for peripheral neuropathy of the feet.

3.  Whether new and material evidence has been submitted to reopen the claim for service connection for posttraumatic stress disorder (PTSD) (claimed as PTSD with alcoholism).

4.  Entitlement to service connection for service connection for PTSD (claimed as PTSD with alcoholism).

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for vision problems.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for a low back disability to include as secondary to peripheral neuropathy of the feet and/or broken left foot.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael Sullivan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to July 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  During the pendency of this appeal, jurisdiction of these matters was transferred to the RO in New York, New York.

The Board notes that an April 2003 rating decision, in part, denied service connection for PTSD and denied service connection for anxiety and depression.  The Veteran did not file a notice of disagreement with the April 2003 rating decision within a year following notification of the denial.  Thus, it became final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

In May 2004, the Veteran sought to reopen his claims as he suffered from "mental disabilities" which began while he was on active duty.

An October 2004 rating decision denied reopening the Veteran's claims for service connection for PTSD and service connection for anxiety and depression.  The Veteran did not file a notice of disagreement with the October 2004 rating decision within a year following notification of the denial and it thus became final.

In December 2008, the Veteran sought to reopen his claim.  In his December 2008 claim to reopen, the Veteran specified that he was requesting a compensatory evaluation for his PTSD and for alcoholism secondary to PTSD.

In the July 2009 rating decision on appeal, the RO failed to reopen the Veteran's claim for PTSD (claimed as PTSD with alcoholism) as new and material evidence had not been submitted.

The Board is aware of the holding of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), in which the Court pointed out that the claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be, and noted that the Board should have considered alternative current conditions within the scope of the filed claim.  In Clemons, the Veteran specifically requested service connection for PTSD, but the medical record included diagnoses of an anxiety disorder and a schizoid disorder, and the Board denied the claim for service connection for PTSD upon the absence of a current diagnosis of PTSD, but did not address the other diagnoses.  The present case differs from Clemons, however, as the appealed July 2009 rating decision failed to reopen a claim for service connection for PTSD, and an October 2004 rating decision failed to reopen a claim for service connection for anxiety and depression.  To date, the Veteran has only appealed the issue of whether new and material evidence has been submitted to reopen the claim for service connection for PTSD (claimed as PTSD with alcoholism), and has yet to attempt to reopen the October 2004 decision which failed to reopen the Veteran's claim for service connection for depression and anxiety.  As the RO has already considered the question of service connection for psychiatric diagnoses other than PTSD, and the Veteran did not yet appeal the most recent final adverse decision, the Board finds no basis for additional development and adjudication pursuant to Clemons. 

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims ("Court") held that a total disability evaluation based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   In this case, at a December 2013 hearing, the Veteran testified that he was unable to work since 2003 as a result of his feet disabilities and his sleep difficulties which were a component of his PTSD.  As a result, the Board finds that a TDIU claim has been raised by the record.  

The Veteran provided testimony before the undersigned Veterans Law Judge at a videoconference hearing in December 2013.  A transcript from this hearing is of record.  At his hearing, the Veteran withdrew his claim for service connection for a right knee disability.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The issues of whether new and material evidence has been submitted to reopen the claim for service connection for peripheral neuropathy of the feet; entitlement to service connection for PTSD; hypertension and a low back disability to include as secondary to peripheral neuropathy of the feet and/or broken left foot; hearing loss, tinnitus, and vision problems; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2004 rating decision, the RO, in part, confirmed and continued the denial of service connection for residuals of a broken left foot injury and PTSD (claimed as PTSD with alcoholism); the Veteran did not timely perfect an appeal of this determination.

2.  Evidence received since the October 2004 rating decision does not raise a reasonable possibility of substantiating the claim of service connection for residuals of a broken left foot injury. 

3.  Evidence received since the October 2004 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD (claimed as PTSD with alcoholism).


CONCLUSIONS OF LAW

1.  The October 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has not been received to reopen a claim of entitlement to service connection for residuals of a broken left foot injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  New and material evidence has been received since the October 2004 denial, and the claim of entitlement to service connection for PTSD (claimed as PTSD with alcoholism) is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA"s duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Given the favorable disposition of the claim to reopen the claim for service connection for PTSD, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Regarding the Veteran's claim for whether new and material evidence had been submitted to reopen a claim for service connection for residuals of a broken left foot injury, the Board notes that in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

Regarding the issue of whether new and material evidence had been submitted to reopen a claim for service connection for residuals of a broken left foot injury, the Veteran was provided notice in a March 2009 letter which was issued prior to the July 2009 rating decision.  The March 2009 letter explained what information and evidence was needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Additionally, the March 2009 letter also included information as to new and material evidence consistent with Kent.  The March 2009 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  

Unfortunately, despite VA efforts to obtain the records, the Veteran's complete service treatment records are unavailable and further attempts to find such records would be futile.  See Formal Finding on the Unavailability of Service Records (July 9, 2009).  

With regard to the missing service treatment records, the Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the claims has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

Moreover, there is no presumption, either in favor of the appellant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18   (2005) [the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases].

The duty to assist under 38 C.F.R. § 3.159(c) (4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  As explained below, new and material evidence has not been submitted to reopen the previously disallowed claim of service connection for residuals of a broken left foot injury.  As such, further examinations are not required in connection with this claim.

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Lastly, as noted above, VA afforded the Veteran a hearing on appeal.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the VLJ identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claims, and accepted testimony on the matter of nexus.  The VLJ inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative.  The hearing focused on the elements necessary to substantiate the claims.  Thus, there was substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  New and Material Evidence

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claim in December 2008.  In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

An April 2003 rating decision, in part, denied service connection for PTSD and denied service connection for residuals of a broken foot.  The April 2003 rating denied service connection for PTSD on the basis that the evidence did not show a confirmed diagnosis of PTSD.  The rating decision also denied service connection for residuals of a broken foot on the basis that there was no evidence that the Veteran's claimed current condition currently existed and was the result of his military service.

The Veteran did not file a notice of disagreement with the April 2003 rating decision within a year following notification of the denial.  Thus, it became final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

In May 2004, the Veteran sought to reopen his claims.

An October 2004 rating decision denied reopening the Veteran's claims for service connection for PTSD and service connection for residuals of a broken foot as it determined that no new and material evidence had been submitted.  The Veteran did not file a notice of disagreement with the October 2004 rating decision within a year following notification of the denial.  As the Veteran did not appeal the October 2004 rating decision, that decision is now final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

In December 2008, the Veteran sought to reopen his claims.  

Here, the last final denial of the claims is the October 2004 rating decision which confirmed and continued the previous denials of service connection for PTSD and for residuals of a broken foot.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

A. Residuals of Broken Left Foot

As noted above, the October 2004 rating decision confirmed and continued the final April 2003 rating decision which denied service connection on the basis that there was no evidence that the Veteran's claimed current condition currently existed and was the result of his military service.

Evidence received since the October 2004 rating decision includes treatment records that reflect that the Veteran has a history of complaints of foot pain.  
	
The Board finds that the evidence received since the October 2004 rating decision is new as it was not of record at the time of the prior denial, but the newly submitted evidence is not material as it is cumulative and redundant in nature of the record in October 2004.  To the extent that the evidence relates to the reason the claim was previously denied, the new evidence does not raise a reasonable possibility of substantiating the claim for service connection for residuals of a broken left foot disability.  Significantly, competent evidence that any current residuals of a broken left foot disability is related to service or is proximately due to service has not been added to the record.  Overall, there is no competent evidence or opinion suggesting that any current left foot disability is in any way related to his service.

Here, where the claim turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Thus, the Veteran's new statements and testimony submitted since the October 2004 rating decision are insufficient to reopen the claim.  

The Veteran's request to reopen the previously disallowed claim of entitlement to service connection for residuals of a broken left foot is denied because none of the newly submitted evidence pertains to the reasons for the prior denial nor raises the reasonable possibility of substantiating the Veteran's underlying claim.  See 38 C.F.R. § 3.156(a) (2013).  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim of service connection for residuals of a broken left foot disability, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In sum, absent any new and material evidence showing that residuals of a broken left foot is due to service, the claim for service connection for a left foot disability cannot be reopened.  See 38 C.F.R. § 3.156(a) (2013).  

B.  PTSD

Evidence received since the October 2004 rating decision includes a December 2008 opinion from a private physician who indicated that the Veteran continued to suffer with symptoms of PTSD, service related.  Additionally, multiple VA treatment records, including a March 2011 rehabilitation consultation have indicated that the Veteran has a diagnosis of PTSD.

The prior denial of service connection for PTSD was based on the fact that the evidence did not show a confirmed diagnosis of PTSD.  The December 2008 private physician's opinion specifically determined that the Veteran had a confirmed diagnosis of PTSD and related this diagnosis to his in-service experiences.  Additionally, multiple VA treatment records have provided a diagnosis of PTSD.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for PTSD, have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

As new and material evidence has not been received, reopening of the claim for service connection for residuals of a broken left foot injury is denied. 

New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD and the claim is reopened.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the remaining claims.

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of his claimed hearing loss, tinnitus and vision loss disabilities.  Given the Veteran's reports of recurrent symptoms since service, the Board finds that VA examinations are necessary to decide these claims.  

Regarding the Veteran's reopened claim for entitlement to service connection for PTSD and his claim to reopen his claim for service connection for peripheral neuropathy, on VA examination in July 2013, the VA examiner noted that the Veteran had been receiving benefits from the Social Security Administration (SSA) based on his "psychiatric problems and medical issues".  The SSA's April 2010 Notice of Fully Favorable decision indicated that the Veteran was unemployable as a result of PTSD, substance dependence, major depressive disorder, peripheral neuropathy and diabetes mellitus. 

While the record contains a copy of the decision granting SSA disability benefits, there is no indication in the claims file that the supporting medical documentation relied upon in making this decision in the possession of the SSA have been requested or obtained.  

Where there is actual notice to VA that the Veteran is in receipt of benefits from the SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon where the identified records have a reasonable possibility of assisting in substantiation of the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  The Board finds that since certain SSA records appear to be outstanding, a remand is required to afford the RO/AMC the opportunity to seek these records.

Regarding the Veteran's claim for a low back disability to include as secondary to peripheral neuropathy of the feet, as the Veteran's claim for service connection for a low back disability is inextricably intertwined with his claim for peripheral neuropathy being remanded herein, the Board will again defer decision on the matter.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

Similarly, regarding the Veteran's claim for a TDIU, the Board notes that further development and adjudication of the Veteran's claims for peripheral neuropathy, a low back disability, hypertension, hearing loss and tinnitus may provide evidence in support of his claim for TDIU.  See, Henderson, supra; Harris, supra.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  

Regarding the Veteran's claim for service connection for hypertension, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Board again notes that the Veteran's complete service treatment records are apparently not available.  The Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare, supra.  

The evidence supportive of the Veteran's claims includes written statements from the Veteran, as well as the testimony of his December 2013 hearing.

At his December 2013 hearing, the Veteran testified that he had been treated for his hypertension since his time in the Army.  

An April 1994 service treatment record provided a diagnosis of hypertension secondary to alcohol abuse.

A June 1994 treatment summary from an in-service hospitalization indicated that the Veteran had a diagnosis of alcohol dependence and hypertension.

In general, the law and regulations provide that compensation shall not be paid if disability was the result of the person's own willful misconduct, to include the abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2013); see also VAOPGPREC 2-97 (January 16, 1997).  With respect to alcohol and drug abuse, Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388 , 1388- 351, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a Veteran's own alcohol or drug abuse.  Moreover, § 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2013). 

Service connection may be recognized for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability.  See, Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In order to qualify for service connection in this regard, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by a service-connected disorder.  See Allen, 237 F.3d at 1381. 

As noted above, the Board is remanding the issue of entitlement to service connection for PTSD (claimed as PTSD with alcoholism).  The Board notes that further development and adjudication of the Veteran's claims for PTSD (claimed as PTSD with alcoholism) may provide evidence in support of his claim for hypertension.  See, Henderson, supra; Harris, supra.  Thus, the Board is remanding the case for a thorough VA opinion including whether the Veteran's hypertension is related to alcohol abuse; and if so, whether there is clear medical evidence that the alcohol abuse was secondary to or was caused by a service-connected disorder.

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for hypertension and that further medical examination and opinion in connection with this claim is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).  The Board finds that a medical opinion, based on full review of the record and supported by stated rationale, is needed to fairly resolve the claim on appeal.  See 38 U.S.C.A. § 5103A (d) (2) (West 2002 & Supp. 2013). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Request all available records concerning the Veteran from SSA.  All records obtained or any response received must be associated with the claims file.  If these records are unavailable, a negative response must be received from SSA and this must be noted and explained in the claims file.

3.  Schedule a VA cardiology examination to determine the etiology of the Veteran's claimed hypertension.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to review the statements made by the Veteran regarding events in service. 

The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

After thoroughly describing the nature and etiology of the Veteran's hypertension, the examiner must provide an opinion whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's hypertension was incurred in or aggravated by the Veteran's active duty military service.  

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension was either caused by or permanently aggravated by alcohol abuse.  

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

4.  Schedule an appropriate VA examination to determine the etiology of the Veteran's claimed hearing loss and tinnitus.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to review the statements made by the Veteran regarding events in service. 

The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

After thoroughly describing the nature and etiology of the Veteran's claimed disabilities, the examiner must provide an opinion whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's hearing loss and/or tinnitus were incurred in or aggravated by the Veteran's active duty military service.  

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

5.  Schedule an appropriate VA examination to determine the etiology of the Veteran's claimed vision problems.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to review the statements made by the Veteran regarding events in service. 

The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

After thoroughly describing the nature and etiology of the Veteran's claimed vision problems, the examiner must provide an opinion whether it is at least as likely as not (i.e. a 50 percent or greater probability) that any vision disability found on examination was incurred in or aggravated by the Veteran's active duty military service.  

The examiner should be advised that congenital or developmental defects, such as refractive error of the eye, are not considered "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes.  However, if a congenital or developmental defect is found, an opinion should be offered as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that such defect was subject to a superimposed disease or injury in service.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

6.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


